UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7901



ISAAC EUGENE SLAPPY,

                                            Petitioner - Appellant,

          versus


RICHARD E. BAZZLE, Warden, Perry Correctional
Institution,

                                             Respondent - Appellee,


          and


A. L. BOWERS,      Corporal;   ROBERT   MURRAY,
Captain,

                                                        Respondents.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-05-14-0-DCN)


Submitted: April 27, 2006                         Decided: May 4, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Isaac Eugene Slappy, Appellant Pro Se. Robert E. Peterson, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Isaac Eugene Slappy, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2241 (2000).   We have reviewed the record and conclude on

the reasoning of the district court that Slappy has not made a

substantial showing of the denial of a constitutional right.   See

Slappy v. Bazzle, No. CA-05-14-0-DCN (D.S.C. Nov. 22, 2005).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 3 -